MEMORANDUM OPINION
                                         No. 04-11-00833-CV

                                           Richard PAYNE,
                                              Appellant

                                                 v.

                                      Anna M. SIEGRIST, et al.,
                                             Appellees

                    From the 218th Judicial District Court, Karnes County, Texas
                                Trial Court No. 11-02-00040-CVK
                               Honorable Ron Carr, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 28, 2012

DISMISSED

           Appellant’s brief, which was due on January 30, 2012, has not been filed. On February

15, 2012, this court ordered appellant to show cause in writing within fifteen days why this

appeal should not be dismissed for want of prosecution. Appellant, proceeding pro se, filed a

written response. Appellant’s response, however, does not explain why he has failed to file an

appellant’s brief, does not request additional time to file an appellant’s brief, and cannot be
                                                                                    04-11-00833-CV


construed as an appellant’s brief. Accordingly, the appeal is dismissed for want of prosecution.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed against appellant.

                                                     PER CURIAM




                                               -2-